Dykman, J.
This is an appeal from a judgment of the county court of Kings county, affirming a judgment rendered by a court of a justice of the peace in favor of the plaintiff for the sum of $70 damages, and $2.50 costs, in an action to foreclose a mechanic’s lien in a justice’s court under the lien law of 1885. The appellant made a contract in writing with two contractors for the erection of a house, to be paid for in installments as the work progressed. The plaintiff made a subcontract with the original contractors for the furnishing of fire-escapes to the house to the amount of $70. The work of the contractors wrent on until September, 1887, when they presented the superintendent’s certificate, required by the contract, entitling them to the third installment, and they received the balance of that installment on that *151day. On the next day the contractors abandoned the work, and the plaintiff thereupon filed his lien, under which this action was brought.
It appeared by the evidence that the appellant, who was the owner, agreed to pay tlie original contractors $4,445 for the erection of the building, and when they ceased work he had paid them the sum of $2,860 upon the contract, which left a balance due thereon of $1,585; and it appeared that out of such balance the appellant will be obliged to pay $1,025 to complete the building, which will leave a balance in his hands of $560. The lien of the plaintiff, therefore, was valid, and attached to the sum remaining in the hands of the owner when the lien was filed; and the claim that the owner can interposeas a defense in this action the filing of other notices of liens against the building prior to the lien of the plaintiff is untenable. Our conclusion is that the judgment should be affirmed, with costs.